*428OPINION.
Siefkin :
The evidence is clear that the sale of the leases in question was instituted and completed in the year 1918 and the entire consideration paid to petitioner or its creditors in that year. The respondent erred in including the profit from the sale in 1919.
As to depletion, the evidence is too slight to justify us in disturbing the allowances of the respondent, and we must approve his determination in that respect.

Judgment will be entered wpon 15 days’ notice, under Rule 50.

Considered by Mourns and Murdock.